         Case 1:20-cv-07788-MKV Document 30 Filed 02/26/21 Page 1 of 1
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 

 DIANA M. ROSADO, individually and on behalf of all other
 persons similarly situated,

                            Plaintiff,
                                                                          1:20-cv-07788-MKV
                              -against-
                                                                        ORDER OF DISMISSAL
 THE FRENCH PARADOX INC., d/b/a OCabanon, ARMEL
 JOLY, jointly and severally, and ALEXANDRE MUR, jointly
 and severally,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a notice from the mediator informing the Court that the parties

have reached a settlement in principle on all issues [ECF No. 29]. Accordingly, IT IS HEREBY

ORDERED that the above-captioned action is discontinued without costs to any party and without

prejudice to restoring the action to this Court’s calendar if the application to restore the action is

made by March 28, 2021. If no such application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d

Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      _ ______
                                                      __     ____
                                                             __
                                                              _ ________ __________
                                                                       __        _________
                                                                                        ______
                                                                                            _ _
Date: February 26, 2021                               MARY YK KAY
                                                                AY VYSKOCIL
                                                                    VYS
                                                                     YSKOCI   CIIL
      New York, NY                                    United
                                                           d States District
                                                             States Di strict Judge
                                                                     ist
